PER CURIAM.
By this appeal the appellant seeks review of two convictions in the Criminal Court of Record. One was a conviction of a felony; the other was a conviction of a misdemeanor.1 The only point urged for reversal as to the felony conviction was the failure to discharge the defendant in the trial court pursuant to the provisions of the “speedy trial rule”, the contention being made that an amendment to the rule promulgated by the Supreme Court of Florida in August 1971 [see: Rule 3.191, CrPR, 33 F.S.A.] amounted to an ex post facto law. We find this point not to be well taken. Mathis v. State, 31 Fla. 291, 12 So. 681; Higginbotham v. State, 88 Fla. 26, 101 So. 233; Walter Denson & Son v. Nelson, Fla.1956, 88 So.2d 120.
Therefore, for the reasons above stated, the felony conviction here under review be and the same is hereby affirmed.
Affirmed.

. At the present time [this will not be the case after January 1, 1973, when new Article V becomes effective, see Art. V. Sec. 4(b) (3), Constitution of Florida, F.S.A., adopted March 14, 1972] this court does not have jurisdiction to review the appeal on the misdemeanor conviction and, therefore, upon a final determination of this matter as to the felony conviction the appeal relating to the misdemeanor conviction will be transferred to the Circuit Court of the Eleventh Judicial Circuit in and for Dade County, Florida. See: Merrill v. State, Fla.App.1969, 225 So.2d 436; Coykendall v. State, Fla.App.1970, 230 So.2d 702; Maninger v. State, Fla.App.1971, 254 So.2d 862.